Citation Nr: 0602606	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-13 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service connected residuals of lumbosacral 
strain, effective prior to August 29, 2005.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for service connected residuals of lumbosacral 
strain, from August 29, 2005.  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2000 to July 
2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO) which, in pertinent part, 
granted service connection for residuals of lumbosacral 
strain with an evaluation of 10 percent, effective July 21, 
2001.  

In April 2004 the Board remanded the case for further 
development.  That development has been completed.  In 
September 2005 the Appeals Management Center increased the 
evaluation for the residuals of lumbosacral strain to 20 
percent, effective August 29, 2005.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 
(Fed. Cir. 2001).  In a July 2004 statement in support of his 
claim, the veteran stated that he gave up his job because of 
his back condition.  His inferred claim for a total rating 
based on individual unemployability is referred to the RO for 
initial adjudication.


FINDINGS OF FACT

1.  Prior to August 29, 2005, residuals of lumbosacral strain 
were manifested by normal range of motion with mild pain 
throughout.  There was no muscle spasm, weakness, tenderness, 
lack of endurance, incoordination, or evidence of 
intervertebral disc syndrome.  

2.  Since August 29, 2005, residuals of lumbosacral strain 
have been manifested by flexion from 0 to 50 degrees, 
extension from 0 to 15 degrees, lateral rotation from 0 to 10 
degrees on the left and 0 to 15 degrees on the right, and 
lateral flexion 0 to 10 degrees bilaterally.  There have been 
no muscle spasms or functional loss due to pain, weakened 
movement, excess fatigability,  incoordination, or evidence 
of intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent prior to August 29, 2005 for the service 
connected residuals of lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2005).  

2.  The schedular criteria for an evaluation in excess of 20 
percent for service connected residuals of lumbosacral 
strain, from August 29, 2005, have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002 & 2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in October 2001 regarding his claim and 
informing him what information and evidence was required to 
establish entitlement to service connection.  While the 
benefit that the veteran is seeking on appeal is an increased 
initial evaluation for residuals of lumbosacral strain, the 
advice that VA gave to the veteran in October 2001 in regard 
to his service connection claim is considered adequate VCAA 
notice, as the new issue is clearly a downstream issue.  
(VA's Office of General Counsel (GC) has held that, if, in 
response to notice of a decision on a claim for which VA has 
already provided notice pursuant to 38 U.S.C.A. § 5103(a), VA 
receives a notice of disagreement that raises a new, 
"downstream" issue, i.e., a higher initial rating, VA is 
not required to provide 38 U.S.C.A. § 5103(a) notice with 
respect to that new issue).  VAOPGCPREC 8-2003.
  
The above notwithstanding, the May 2003 statement of the case 
(SOC) and September 2005 supplemental SOC (SSOC) specifically 
outlined what was required to establish entitlement to an 
increased initial evaluation for residuals of lumbosacral 
strain.  The October 2001 VCAA letter along with the SOC and 
SSOC clearly notified the veteran of the information and 
evidence necessary to grant his claim.  

The October 2001 VCAA letter also satisfied the second and 
third elements of the duty to notify by advising the veteran 
of the types of evidence he was responsible for obtaining and 
of the types of evidence VA would undertake to obtain.  
Specifically, this letter explained that VA would obtain 
medical records, employment records, or records held by other 
Federal agencies, but that the veteran was nevertheless 
responsible for providing enough information about the 
records to enable VA to request them from the person or 
agency that had them.  

Finally, with respect to the fourth element, the October 2001 
VCAA letter asked the veteran to send information describing 
additional evidence he wanted VA to obtain on his behalf or 
to send the evidence itself.  This letter informed the 
veteran where and when to send such information.  In addition 
the RO provided further notice of the fourth element by 
including 38 C.F.R. § 3.159(b) in the Pertinent Laws; 
Regulations; Rating Schedule Provisions section of the May 
2003 SOC and September 2005 SSOC.  These notices served to 
advise the veteran to submit any information or evidence in 
his possession that pertained to his claim for an increased 
initial evaluation.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 119-120.  In the present case, some notice was given 
after the initial AOJ adjudication of the claim on appeal.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  In that 
regard, VCAA notice was provided prior to the most recent 
transfer of the case to the Board.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Short Bear v. Nicholson, 19 Vet. App. 341 (2005).  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records and 
private treatment records and associated them with the claims 
file.  In addition, the veteran was afforded VA examinations 
in November 2001 and August 2005.  

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.  The appeal is thus ready to be 
considered on the merits.

II.  Factual Background

Service medical records reveal treatment for back pain in 
service and the separation examination in June 2001 noted 
mildly decreased range of motion of the lumbar spine and gave 
a diagnosis of acute lumbar strain.  

The veteran filed a claim for service connection for his back 
condition following discharge and was afforded a VA 
examination in November 2001.  

The veteran reported that he had experienced low back pain 
radiating into the upper back since October 2000 and 
complained of weakness, stiffness, fatigue, and lack of 
endurance.  He reported that his back pain was aggravated by 
standing for prolonged periods of time, walking, and sleeping 
in an improper position and that nothing offered relief.  

Physical examination revealed symmetrical and normal deep 
tendon reflexes, sensation to pinprick and touch, and motor 
function in the bilateral upper and lower extremities.  The 
lumbar spine appeared normal with no muscle spasm, weakness, 
or tenderness.  Range of motion was described as normal with 
flexion from 0 to 95 degrees, extension from 0 to 35 degrees, 
lateral flexion from 0 to 40 degrees bilaterally and lateral 
rotation from 0 to 35 degrees bilaterally.  The veteran 
demonstrated mild pain throughout and range of motion was 
additionally limited by fatigue, weakness, and pain, with 
pain having the major functional impact.  There was no lack 
of endurance or incoordination.  Straight leg raising was 
negative bilaterally.  

X-rays of the lumbar spine revealed normal mineralization 
without evidence of fracture or subluxation.  All disc spaces 
were intact with no demonstrated arthritic changes.  
Sacroiliac joints were unremarkable.  The diagnosis was 
lumbar strain, which the examiner noted had a minor affect 
upon the veteran's activities of daily living and ability to 
perform job functions.  

Following the grant of service connection, the veteran stated 
in his August 2002 notice of disagreement (NOD) that his back 
pain had gotten worse.  He reiterated this statement in his 
May 2003 substantive appeal (Form 9).  

An April 2004 emergency department note from Beaufort County 
Hospital indicated that the veteran presented with back pain.  
There was no spasm on point tenderness.  The diagnosis was 
back strain and the veteran was discharged with Vicodin and 
Flexeril.  A July 2004 radiology report of the lumbar spine 
revealed mild changes of degenerative disc disease and mild 
disc space narrowing with end plate sclerosis.  

The veteran underwent a second VA examination to evaluate his 
low back condition in August 2005.  He again reported low 
back pain with radiation into the upper back with pain, 
weakness, stiffness, fatigue, and lack of endurance.  He 
added that pain was aggravated by prolonged standing or 
walking.  

Physical examination revealed good posture in general, with 
no thoracic hump observed on forward flexion.  Gait was 
grossly normal.  Range of motion of the lumbar spine was 
flexion from 0 to 50 degrees, extension from 0 to 15 degrees, 
lateral rotation 0 to 10 degrees on the left and 0 to 15 
degrees on the right, and lateral flexion 0 to 10 degrees 
bilaterally.  Neurological evaluation revealed that the 
veteran was bilaterally intact to light touch and had 
negative straight leg raising bilaterally.  

There was tenderness on palpation of the lumbar region and 
the veteran reported pain with lower extremity muscle 
testing, primarily to L1-2, although no muscle spasms were 
detected on extreme forward bending.  There was no unilateral 
loss of lateral spine motion in standing position, no listing 
of the whole spine to the opposite side, no loss of lateral 
motion with osteoarthritic changes, no narrowing or 
irregularity of joint space, and positive Goldthwaite's sign.  
The examiner noted some abnormal mobility on forced motion 
secondary to guarding.  

The examiner found that there was no functional loss due to 
pain, pain on movement, weakened movement, excess 
fatigability, or incoordination on movement and stated that 
pain which significantly limited functionality during flare-
ups could not be assessed because it was not observed.  
Additionally, no objective findings were observed regarding 
diminished range of motion resulting from functional loss.   
An X-ray of the lumbar spine revealed a normal examination 
with normal disc space, no obvious degenerative changes, and 
no spondolysthesis or lysis.  


III.  Legal Analysis

In this case, despite the increased evaluation established in 
September 2005, the veteran has not been awarded the highest 
possible evaluation.  As a result, the veteran is presumed to 
be seeking the maximum possible evaluation and his claim 
remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 
(1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

New and old rating criteria for intervertebral disc disease 
are not for consideration because the medical evidence shows 
that the veteran does not have that disability.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5243, 5293 (2002, 2003, 
2005).

Prior to August 29, 2005, the residuals of lumbosacral strain 
were evaluated as 10 percent disabling under Diagnostic Code 
5295.  Diagnostic Code 5295, prior to September 26, 2003, 
evaluated lumbosacral strain as 10 percent disabling with 
characteristic pain on motion, 20 percent disabling with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, and 40 
percent disabling when severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

The veteran's lumbosacral strain would not warrant an 
increased initial evaluation under old Diagnostic Code 5295, 
as there is no medical evidence of muscle spasm.  In this 
regard, the November 2001 VA examination found no muscle 
spasm.  It is debatable whether there was loss of lateral 
spine motion in standing position.  The 2001 VA examination 
reported a normal range of lateral bending, but did note 
unspecified, but mild, additional limitation due to 
functional factors.  In any event, Diagnostic Code 5295 
required muscle spasm and loss of lateral bending.  Because 
there was no muscle spasm, and at most mild loss of lateral 
bending due to functional factors, the disability did not 
approximate the criteria for 20 percent evaluation under 
Diagnostic Code 5295.  38 C.F.R. §§ 4.7, 4.21 (2005).

An initial evaluation in excess of 10 percent is available 
under Diagnostic Code 5292, rating limitation of motion of 
the lumbar spine.  Under this Diagnostic Code, prior to the 
September 26, 2003 revision, slight limitation of motion of 
the lumbar spine warranted a 10 percent evaluation while 
moderate limitation was evaluated as 20 percent disabling and 
severe limitation warranted a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  The 
veteran's lumbosacral strain does not warrant an increased 
initial evaluation under these criteria because, as discussed 
above, there is no medical evidence of actual limitation of 
motion, and only mild additional limitation due to functional 
factors prior to the August 2005 VA examination.  

The General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, provides for the 
assignment of a 10 percent evaluation for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. An 
assignment of a 40 to 100 percent evaluation is given for 
unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.  

The amended rating criteria now define normal forward flexion 
of the thoracolumbar spine as from 0 to 90 degrees, extension 
as from 0 to 30 degrees, left and right lateral flexion as 
from 0 to 30 degrees, and left and right lateral rotation as 
from 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2005).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

An initial evaluation in excess of 10 percent is not 
warranted under the General Rating Formula for Diseases and 
Injuries of the Spine effective September 26, 2003, as the 
November 2001 VA examination revealed full range of motion of 
the lumbar spine, with no neurologic abnormalities, muscle 
spasm, or ankylosis and only mild additional limitation due 
to functional factors.  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (2005).  

Although the November 2001 VA examination contained findings 
that range of motion of the lumbar spine was additionally 
limited by fatigue, weakness, and pain, the pain was 
described as mild and there was no lack of endurance or 
incoordination.  Thus, a higher initial evaluation is not 
warranted on the basis of fatigue, weakness, and pain.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, 12 Vet. App. 119 would 
be in order.  The Board finds that the 10 percent evaluation 
appropriately reflects the highest level of disability caused 
by residuals of the veteran's lumbosacral strain from the 
grant of service connection until August 29, 2005.  

The Board also finds that the residuals of lumbosacral strain 
do not warrant a rating in excess of 20 percent from August 
29, 2005.  In this regard, a higher rating of 40 percent 
under the General Rating Formula for Diseases and Injuries of 
the Spine requires forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a Diagnostic Code 5237 
(2005).  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86.).  At 
the August 2005 VA examination the veteran had forward 
flexion from 0 to 50 degrees with no evidence of ankylosis.  
Thus, a higher rating of 40 percent is not warranted.  

The examiner specifically found that the veteran did not have 
any of the symptoms listed in Diagnostic Code 5295 for the 
next evaluation above 20 percent.  Similarly, the veteran had 
over half of the normal range of forward flexion and no 
additional loss due to functional factors (although there was 
a greater percentage loss of lateral bending and extension).  
This record does not show limitation of motion approximating 
the serve level.

The August 2005 examination also contained findings that 
there was no functional loss due to pain, pain on movement, 
weakened movement, excess fatigability, or incoordination on 
movement.  There were also no objective findings of an 
increased loss in range of motion of the lumbar spine 
resulting from functional loss.  Accordingly, a higher 
evaluation is not warranted on the basis of those factors.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board finds that the 20 percent evaluation appropriately 
reflects the highest level of disability caused by residuals 
of the veteran's lumbosacral strain since August 29, 2005.  A 
"staged rating" as addressed by the Court in Fenderson, 12 
Vet. App. 119 is not in order.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case the veteran is not 
currently employed.  Marked interference with current 
employment has, therefore, not been shown and the veteran's 
disability has not required any periods of recent 
hospitalization.

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21 (2005).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service connected residuals of lumbosacral strain, prior 
to August 29, 2005, is denied.  

Entitlement to an evaluation in excess of 20 percent for 
service connected residuals of lumbosacral strain, effective 
August 29, 2005, is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


